DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MacWilliams (U.S. Pat. No. 5,110,003).
Regarding claim 1, MacWilliams discloses An oil filler cap (210 in fig. 5) comprising: 
a cap body (fig. 5) that is screwed to an oil filler opening (220) part of a fuel tank and that closes an oil filler opening; 
a ventilation passage part (294 and the gap between 232 and 224) that penetrates through the cap body and that allows an inside and an outside of the fuel tank to communicate with each other; 
a valve device (294, 296, 298, 284) that operates a float (296) in accordance with a fuel fluid-level position and that opens and closes an opening (292) which communicates with the ventilation passage part; 
a grip part (262) that is provided to be relatively rotatable around a screw axis with respect to the cap body; and 
a ratchet mechanism (40)
wherein a valve part (284 extends higher than the bottom of the screw part) of the valve device is arranged between a lower end of a screw part that is screwed to the oil filler opening part in the cap body and a seal surface (230 has a surface) that is arranged at a higher position than the screw part, 
the ventilation passage part is arranged above the valve part (shown in fig. 5 a portion is above the valve), and 
the ratchet mechanism is arranged on an outer circumferential side of the ventilation passage part (shown in fig. 5).
Regarding claim 2 which depends from claim 1, MacWilliams discloses wherein the ventilation passage part penetrates through the cap body along the screw axis and is supported relatively rotatably via a seal member (230 is a seal member that supports the portion 238 which defines the passage part) by a penetration part of the cap body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWilliams (U.S. Pat. No. 5,110,003) as applied to claim 1 above, in further view of Thompson (U.S. Pat. No. 7,677,277).
Regarding claim 3 which depends from claim 1, MacWilliams does not disclose
Thompson, which deals in tank caps, teaches wherein the ventilation passage part (58 as per fig. 9) is connected via a piping to an evaporated fuel reservoir (70) that is supported on a vehicle body side. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified MacWilliams with the vapor reservoir of Thompson because fuel tanks are required to vent to evaporative emission containers (col. 1, lines 24-32) and this provides a sealed connection.
Regarding claim 7 which depends from claim 2, MacWilliams discloses wherein the ventilation passage part is connected via a piping to an evaporated fuel reservoir that is supported on a vehicle body side (addressed in claim 3 above).

Claims 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacWilliams (U.S. Pat. No. 5,110,003) in view of Thompson (U.S. Pat. No. 7,677,277) as applied to claim 3 above, and further in view of Kanai (U.S. Pat. No. 8,973,948).
Regarding claim 4 which depends from claim 3, MacWilliams does not disclose the location of the cap on the fuel tank as required by claim 4.
Kanai, which deals in oil tank caps, teaches wherein the oil filler cap is arranged at an upper part and a middle part in a right-to-left direction of the fuel tank (shown in fig. 7 and 8 at 162).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified MacWilliams (which does not disclose the details of the tank) with the location on the tank of Kanai because this way the tank can be fully filled being on the top of the tank.
Regarding claim 5 which depends from claim 3, Kanai discloses wherein the fuel tank has an expansion shape part (taken to mean that the tank expands as it moves away from the opening) of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (shown in fig. 7).
Regarding claim 6 which depends from claim 4, Kanai discloses wherein the fuel tank has an expansion shape part (taken to mean that the tank expands as it moves away from the opening) of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (shown in fig. 7).
Regarding claim 8 which depends from claim 7, MacWilliams discloses wherein the oil filler cap is arranged at an upper part and a middle part in a right-to-left direction of the fuel tank (addressed in claim 4 above).
Regarding claim 9 which depends from claim 7, MacWilliams discloses wherein the fuel tank has an expansion shape part of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (addressed in claim 5 above).
Regarding claim 10 which depends from claim 8, MacWilliams discloses wherein the fuel tank has an expansion shape part of which a horizontal cross-sectional area is decreased toward the oil filler opening part around the oil filler opening part (addressed in claim 5 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747